Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (US20060210630, 9/21/2006, cited in Applicant IDS).
Claims  11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kopelevich (RU 2210360, 8/20/2003, cited in Applicant IDS), in view of Liang (US20060210630, 9/21/2006, cited in Applicant IDS).
These rejections have been withdrawn in view of the Amendment filed 08/29/2022.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8771735. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
With regard to claims 11-17, U.S. Patent No. 8771735 teaches a unit dosage form for oral delivery of GHB, comprising an immediate release formulation, wherein the immediate release formulation comprises GHB in an amount of 80-95% by weight (claim 1). The composition contains a filler in an amount of 5-10% by weight (claim 1). The formulation also contains a binder at 1-50% (claim 1). The filler is microcrystalline cellulose as well as the other species recited in claim 12 (column 5, lines 15-20). The binder is HPC as well as the other species recited in claim 15 (column 5, lines 21-30), including povidone (claim 10). 

Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8778398. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
With regard to claims 11-17, U.S. Patent No. 8778398 teaches a unit dosage form for oral delivery of GHB, comprising an immediate release formulation, wherein the immediate release formulation comprises GHB in an amount of about 90-98% by weight (claim 1). The lower bound of about 90% is considered to be “about 84%,” “about 81%,” or “about 86%.” The composition contains a filler in an amount of 1-15% by weight (claim 1). The formulation also contains a binder at 1-10% (claim 1). The binder is HPC (claim 2) as well as the other species recited in claim 15 (column 6, lines 54-65), including povidone (claim 2). The filler is microcrystalline cellulose as well as the other species recited in claim 12 (column 8, lines 57-62).

Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9795567 in view of Liang (9/21/2006, cited in Applicant IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
With regard to claims 11-17, U.S. Patent No. 9795567 teaches a unit dosage form for oral delivery of GHB, comprising an immediate release formulation, wherein the immediate release formulation comprises GHB in an amount of about 70-98% by weight (claim 7). The formulation contains a binder at about 1-5% (claim 1), where about 5% is considered to be about 8% or about 10%. The binder is HPC (claim 10) and povidone (claim 10). U.S. Patent No. 9795567 does not teach the inclusion of a filler. However, Liang teaches that microcrystalline cellulose and lactose are useful fillers for an immediate release composition of GHB (paragraph 55), in amount of 3-40% (paragraph 67). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include microcrystalline cellulose and lactose in this amount in the composition of U.S. Patent No. 9795567.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
	Applicant requested that the above obviousness double patenting rejections be held in abeyance.  Accordingly, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615